DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is responsive to the amendments filed on 9/27/22.
Claims 1-20 are pending. 
	
Response to Arguments
The applicant argues that Kawabe is merely directed to assigning new document identifiers to updated documents stored in a document management server, such that a user accessing a document by a document identifier can be provided access to a particular version (e.g., an updated or derived document), and further argues that these features of Kawabe have nothing to do with rendering documents at a client based on an intermediate format representation, selectively modifying only a portion of client based on an intermediate format representation, selectively modifying only a portion of that representation after the change is made, and obtaining a new intermediate format representation from the server that is generated through processing a document definition; the applicant goes on to argue that Kawabe does not even disclose any intermediate format representation used to render a document, or processing a document definition based on a received change to generate such an intermediate format representation (See Arguments page 11 and 12).
Upon further consideration, the examiner respectfully disagrees.
As for “intermediate format representation,” the user may perform the editing function on an intermediate document (Kawabe, [0054]) involving the intermediate document as a representation of the document retrieved from a source representation of the document and preceding a subsequent representation of the updated representation (See the document flow of source-intermediate document of fig. 5). In other words, Kawabe discloses the document rendered at the client document as a format intermediate to the source document and a subsequent, updated version stored at the server (fig. 5), further based on a user selected or portioned modification or edit as an update based on a selected edit operation, further updating the document representation at the user device, affording the user the ability to obtain another, new intermediate format representation from the server, in an iterative manner (fig. 5; see also [0041] to [0054]). The applicant has failed to persuasively argue how the edit operation of Kawabe is more than a “portion,” or that an editing operation as an update of a document is not a portion (i.e., Kawabe is for updating a portion of a document based on editing operation, not creating entirely new, unrelated documents).  Apparently, the applicant is arguing an overly narrow interpretation of the recited “intermediate” or “portion.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe et al. (US 20080133618, Herein “Kawabe”).
Regarding claim 1, Kawabe teaches A system for rendering document changes, the system comprising: 
at least one processor circuit (compute [0084]); and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code, when executed by the at least one processor circuit causes the system to (fig. 22): 
receive a request for a first change to a first document rendered in a client user interface (user edit of the retrieved document displayed at the user device for receiving a user’s editing operation request [0041]; see also editing operation for updating (i.e., portion) of document representation), the first document rendered based at least on a first intermediate format representation obtained from a server (document received from the server, based on the document received at the client terminal from the server [0032]; retrieved document prior available for editing [0041]; see document sequencing of fig. 5, such as an intermediate document intermediate to the sourced server version and a subsequently updated version, further stored at the server); 
transmit information indicative of the first change to the first document to the server (transmit the edit corresponding with the document that has been edited to the document management server for updating based on the edit, for management at the server [0041]); 
selectively modify only a portion of the first intermediate format representation at the client based on the first change (document edited at client device [0041]; user selective editing (i.e., operation for selectively performing the selective, editing operation) [0054]); 
render a modified first document in the client user interface based at least on the modified first intermediate format representation (document rendered with user edit at the client [0054]); 
obtain a second intermediate format representation from the server, the second intermediate format representation comprising an intermediate format representation generated through processing a document definition that has been updated based at least on the information indicative of the first change to the first document (retrieve a derived document, the derived document derived from the original document and further based on the earlier edits ([0058] and [0059]); fig. 5 showing retrieving the updated representation from the server); and 
render a second document in the client user interface based at least on the second intermediate format representation (render the derived document retrieved from the document management server [0058]; fig. 5).

Regarding claim 2, Kawabe teaches the limitations of claim 1, as above.
Furthermore, Kawabe teaches The system of claim 1, wherein the modified first document includes a representation of the first change that is different from a representation of the first change that is included in the second document (different in that the change is represented with respect to a parent and (different) child document, each corresponding with a different document version  (i.e., the difference corresponding with the derived document context) (fig. 5)).

Regarding claim 3, Kawabe teaches the limitations of claims 1 and 2, as above.
Furthermore, Kawabe teaches The system of claim 2, wherein the representation of the first change included in the modified first document includes a placeholder for information that is included in the representation of the first change included in the second document (the change recorded in a log/placeholder according to, e.g., operation type and time and date corresponding to the edit request [0055] such that, further fig. 5 shows the placeholder of a parent corresponding with a child relationship, thus maintaining (i.e., placeholder) the revision relationship between first and second documents). 

Regarding claim 5, Kawabe teaches the limitations of claim 1, as above.
Furthermore, Kawab teaches The system of claim 1, wherein the program code, when executed by the at least one processor circuit, further causes the system to obtain the second intermediate format representation from the server after a threshold number of change requests (when threshold equals one request is met (i.e., a single request), then retrieve and render at the user device the requested document [0006]).

Regarding claim 6, Kawabe teaches the limitations of claim 1, as above.
Furthermore, Kawabe teaches The system of claim 1, wherein the program code, when executed by the at least one processor circuit, further causes the system to receive a request for a second change to the modified first document (plurality of update requests (fig. 5)); and 
selectively modify only a portion of the modified first intermediate format representation at the client based at least on the second change to generate a further modified first intermediate format representation (plurality of updates (fig. 5)); and 
render a further modified first document in the client user interface based at least on the further modified first intermediate format representation prior to obtaining the second intermediate format representation from the server (user makes edit, the edit is made remotely, and the remote edit is obtained at the user device (fig. 5; [0006])).

Regarding claim 7, Kawabe teaches the limitations of claim 1, as above.
Furthermore, Kawabe teaches The system of claim 1, wherein the program code when executed by the at least one processor circuit, further casues the system to map the first change to a portion of a document definition associated with the first document; and wherein the information indicative of the first change to the first document comprises a change to the portion of the document definition (change rendered at derivative, child representation (fig. 5)).

Regarding claim 8, the claim recites similar limitations as claim 1 – see above

Regarding claim 9, the claim recites similar limitations sa claim 2 – see above

Regarding claim 10, the claim recites similar limitations as claim 3 – see above.

Regarding claim 12, the claim recites similar limitations as claim 5 – see above.

Regarding claim 13, the claim recites similar limitations as claim 6 – see above.

Regarding claim 14, the claim recites similar limitations as claim 7 – see above.

Regarding claim 15. The claim recites similar limitations as claim 1 – see above.

Regarding claim 16, the claim recites similar limitations as claim 2 – see above.

Regarding claim 17, the claim recites similar limitations as claim 3 – see above.

Regarding claim 19, Kawabe teaches the limitations of claim 15, as above.
Furthermore, Kawabe teaches The computer-readable storage medium of claim 15, wherein the method further comprises: 
receiving a request for a second change to the modified first document (iterative changes and updates to derivative documents (fig. 5));
selectively modifying only a portion of the modified first intermediate format representation at the client based at least on the second change to generate a further modified first intermediate format representation (a portion, as in a particular derived document amongs the respective update iterations (fig. 5)); and
rendering a further modified first document in the client user interface based at least on the further modified first intermediate format representation prior to obtaining the second intermediate format representation from the server (the user edit at the client device prior to retrieving a derived document from the remote application, such as obtaining an updated document based on a user request [0006]).

Regarding claim 20, Kawabe teaches the limitations of claim 8, as above.
Furthermore, Kawabe teaches The computer-readable storage medium of claim 8, wherein the method further comprises: 
 mapping the first change to a porion of a document definition associated with the first document (e.g., the user edit to Doc1 (fig. 5); and wherein the information indicative of the first change to the first document comprises a change to the portion of the document definition (a change to the document definition of a derived document rendered at the server (figs. 5 and 9)). 


Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe and further in view of Hardee et al. (US 20200067997, Herein “Hardee”).
Regarding claim 4, Kawabe teaches the limitations of claims 1 and 2, as above.
Furthermore, Kawabe teaches The system of claim 2, wherein the representation of the first change included in the modified first document includes a document element that has a different size than a document element included the representation of the first change included in the second document (merely based on various elements having different sizes, each element thus has a different size than the other [0041]).

However, in an effort to advance prosecution, Hardee discloses a plurality of elements such that a changed first element according to size is different than a second element (i.e., not necessarily the same element as the first element, but a different element also of a different size than the various sizes of the various elements) [0019]. Examiner’s note: It may be that the applicant is intending that the the “document element included the representation of the first change included in the second element” is the same as the document element included in the first document, but the claim does not necessitate this. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective ifliing date to combine the different sized objects of Hardee with the different elements also with various changes of Kawabe to have wherein the representation of the first change included in the modified first document includes a document element that has a different size than a document element included the representation of the first change included in the second document. The combination would allow for, according to the motivation of Hardee, making changes based on size of changed elements [0019]. 

Regarding claim 11, the claim recites similar limitations as claim 4 – see above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see above.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144